 In the Matter Of WESTERN UNION TELEGRAPH COMPANYandWESTERNUNION DIVISION, COMMERCIAL TELEGRAPHERS UNION, AFLCase Nos.4-T-2,4-T-3, and 4-T-4.-Decided April 28,1949DECISIONANDORDEROn April 26, 1948, Trial Examiner James R. Hemingway issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent, by reducing the compensationof one of itsemployees and furloughing another, had deprived certain of its em-ployees of rights, privileges, and immunities granted or guaranteedto them by Section 222 (f ), subdivisions (1) and (7) of the Communi-cations Act of 1934, as amended in 1943, herein called the Merger Act,and recommending that the Respondent take certain affirmative action,las setforth in the copy of the Intermediate Report attached hereto.'Thereafter, the Respondent, the General Counsel, and the Union filedexceptions to the Intermediate Report, with supporting briefs.TheUnion's request for oral argument is hereby denied because the recordand the exceptions and the briefs, in our opinion, adequately presentthe issues and the positions of the parties.The Board has reviewed the rulings made by the TrialExaminer atthe hearing and finds that no prejudicial error was committed.2TheBoard has considered the Intermediate Report, the exceptions andbriefs filed by the parties, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer.The Respondent asserts that even though it did furlough Heppe inviolation of the Merger Act, the Board cannot now orderHeppe'sreinstatement because the 4-year protected period of the Merger Act1The Trial Examiner also found that the Respondent did not reduce the compensationof or furlough certain other employees, as alleged in the complaint.As to these allegationsthe Trial Examiner recommended that the complaint be dismissed.2 The Trial Examiner,at the hearing,permitted the General Counsel to amend thecomplaint in certain respects and denied the Respondent's accompanying request for acontinuance.The Respondent thereupon protested this action and requested the Boardto set aside the entire proceeding and order a new hearing.The Trial Examiner referredthismotion to the Board.The record discloses that the Respondent was afforded fullopportunity to present and develop any defense relevant to the issues.We find that theTrial Examiner'saction was not prejudicial to the Respondent.Itsmotion is thereforedenied83 N. L. R. B., No. 30.238 WESTERN UNION TELEGRAPH COMPANY239has expired.Similarly, it contends that the maximum amount of backpay for which it can be held liable is the net loss incurred by Heppefrom the date of his furlough on November 20, 1946, to September 27,1947, the expiration date of the 4-year protected period of the MergerAct.We do not agree.Section 222 (f) (7) of the Merger Act provided, in effect, that theRespondent could not furlough or discharge Heppe without his con-sent during the 4-year period following September 27, 1943.TheRespondent did furlough Heppe without his consent during this pe-riod, thereby violating that section of the Act.This violation createdin Heppe a statutory right against the Respondent for relief upon theensuing injuries.The jurisdiction for the enforcement of such rightis delegated to the National Labor Relations Board, and the remedytherefor is "the same remedies as are provided by the National LaborRelations Act in the case of employees covered by that Act." 3 In thusadopting the remedies of the National Labor Relations Act prior toamendment, the Merger Act imposed no time limitation upon thepowerof the Board to prescribe proper relief, and, except, perhaps,for the limitations contained in the National Labor Relations Act priorto amendment, places no limitation upon thenatureof the remedies.Thus, the Board is free to adopt those remedies within the frameworkof the National Labor Relations Act prior to amendment as it findsthe situation merits.The remedy for unlawful discharge customarily provided under theNational Labor Relations Act is (1) reinstatement of the employeewrongfully discharged, and (2) reimbursement for the loss of paywhich that employee sustained from the date of the wrongful dis-charge to the date of the offer of reinstatement. In this case, Heppe'sloss, after the 4-year period, of the job held by him before his fur-lough, with the consequent loss of wages, is a direct result of the Re-spondent's wrongful conduct, unless it be assumed that the Respondentwould have furloughed him immediately upon the expiration of thatperiod.Such an assumption would be wholly speculative on the pres-ent record and is one, therefore, in which we are unwilling to indulge 43 Section 222 (f)(10) of the Merger Act provides:For purposes of enforcement or protection of rights, privileges,and immunities grantedor guaranteed under this subsection,the employees of any such consolidated ormerged carrier shall be entitled to the same remedies as are provided by the NationalLabor Relations Act in the case of employees covered by that Act;and the NationalLabor Relations Board and the courts of the United States(including the courts ofthe District of Columbia)shall have jurisdiction and power to enforce and protectsuch rights,privileges, and immunities in the same manner as in the case of enforce-ment of the provisions of the National Labor Relations Act.See N.L. R. B. v.Remington Rand, Inc..94 F.(2d) 862,872 (C. A. 2), certioraridenied, 304U. S. 576;F.W. Woolworth Company v. N. L. R.B.,121 F. (2d) 658, 662(C. A. 2). 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnder these circumstances, we conclude that the remedy recom-mended by the Trial Examiner,viz,reinstatement and back pay untilreinstatement is offered, is appropriate and fully consistent with theauthority conferred upon the Board by the Merger Act and the Na-tional Labor Relations Act.5ORDERUpon the entire record in the case and pursuant to Section 222 (f)(10) of the Communications Act of 1934, as amended, and Section 10(c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that the Respondent, WesternUnion Telegraph Company, and its officers, agents, successors, andassigns shall :1.Offer Henry P. Heppe immediate and full reinstatement to hisformer or substantially equivalent position without prejudice to hisseniority or other rightsand privileges.2.Pay to Henry P. Heppe a sum of money equal to that which hewould have earned as a commercial representative of the Respondentfrom November 20, 1946, to the date of the offer of reinstatement, lesshis net earnings during said period.3.Pay to James F. Powers a sum of money equal to the differencebetween his real earning rate as of September 27, 1943, and his realearning rate on and after November 20, 1946, for the period fromNovember 20, 1946, to September 26, 1947, both inclusive, using theformula set forth in Section 3 (d) of the attached IntermediateReport.4.Notify the Regional Director for the Fourth Region in writing,within ten (10) days from the date of this Order, what steps it hastaken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it herewith is, dis-missed insofar as it alleges that the Respondent, in violation of the Act,furloughed B. D. Wilson, James F. Powers, and Robert M. Cilley, andreduced the compensation of B. D. Wilson, Robert M. Cilley, andHenry P. Heppe.INTERMEDIATE REPORTMr. John H. Garver,for the General Counsel.Messrs. William E. SewardandDavid E. Kruger.of New York City, for theRespondent.Messrs. FrankBloomandH.G. Steinbrenner,ofWashington,D. C., for theUnion.CfMatter of Republic Steel Corporation(Upson DiviAion),77 NL R B. 1107:Matterof Barton Brass Works and Precision Machined Parts Company,78 N. L.R. B. 831. WESTERN UNION TELEGRAPH COMPANYSTATEMENT OF THE CASE241Upon two charges filed on February 10. 1947, and upon one charge filed onMarch 7, 1947, by Western Union Division, Commercial Telegraphers' Union,A. F. of L., herein called the Union, and in accordance with an order dated De-cember 26, 1947, of the General Counsel of the National Labor Relations Board,'herein called General Counsel, consolidating the three cases, the General Counsel,by the Regional Director for the Fourth Region (Philadelphia, Pennsylvania),issued his complaint dated January 6, 1948, against Western Union TelegraphCompany, herein called the Respondent, alleging that the 'Respondent had de-prived and was depriving four employees, namely, B. D. Wilson, James F. Powers,Henry P. Heppe, and Robert M. Cilley, of rights, privileges, and immunitiesgranted or guaranteed to them under Section 222 (f), subdivisions (1) and (7)of the Communications Act of 1934, 48 Stat. 1064, as amended in 1943, 57 Stat.5, herein called the Act.'In substance, the complaint alleged as violations of the Act that on or aboutSeptember 27 and October 7, 1943, and on or about November 19, 1946, theRespondent reduced the compensation of each of the afore-named employees with-out his consent and at all times since, during the employment of each, continued topay the reduced amount of compensation, and that on or about November 19, 1946,the Respondent terminated the employment of Henry P. Heppe without his con-sent and without justifiable cause and thereafter refused to reinstate said em-telegraph industry.Copies of charges and complaint, accompanied by notice of hearing, were servedupon the Respondent and the Union.The Respondent's answer, filed January 19, 1948, denied the allegations of the'complaint with respect to violations of the Act.The answer also pleaded affirm-atively certain matters going to the jurisdiction of the Board and in limitation,certainmatters which, inferentially, may constitute a plea of consent by theaffected employees, and an allegation that Heppe refused to accept other employ-ment with the Respondent.The disposition of issues respecting the Board's,jurisdiction and limitation of action will be set forth herein below in connectionwith rulings on motions.Pursuant to notice, a hearing was held at Philadelphia, Pennsylvania, fromFebruary 10 to 12 inclusive, 1948, before the undersigned Trial Examiner, desig-nated by the Chief Trial Examiner.All parties were represented by counsel.'All participated in the hearing and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidence bearing uponthe issues.At the opening of the hearing, counsel for the General Counsel, hereinaftercalled G. C. counsel, moved to amend the complaint to insert the words "dis-charged, furloughed, and" before the words "reduced the compensation of eachof the employees" in paragraph 10 of the complaint, and to correlate the languageof paragraph 11 of the complaint' to the amended paragraph 10. The motion'The National Labor Relations Board hereinafter will be called the Board.sThe amendment,commonly known as the TelegraphMergerAct, added Section 222 to'Title II of the original Act.3The Union was represented by counsel and by its Legislative NationalVicePresident..4Paragraph 11 would be thus amended to read :The discliaiges, furloughs, and reduction of compensation...were without theconsent of each said employee." 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas granted over objection of Respondent's counsel.Respondent's counsel there-upon moved for a continuance on the ground of surprise. This motion and arenewal thereof at the close of the Government's case were denied on the groundthat any surprise that had been occasioned by the amendment to the complaintwas surprise as to legal theory and not surprise as to the facts.' The under=signed stated, however, that he would give the Respondent 15 days from the timethe Respondent finished putting in such evidence as it had within which to applyfor a further hearing if it appeared to the Respondent within that time that therewas additional evidence it wished to adduce.'A motion by Respondent's counsel to disqualify Union's counsel on the groundthat he had been employed by the Board at Washington at the time these caseswere pending was denied when Respondent accepted the statement of the Union'scounsel that he had severed all relations with the Board before the filing of thecharges in this case.At the close of the first day of the hearing, Respondent's counsel moved to dis=miss the complaint on the grounds that more than 4 years had elapsed since theapproval of the merger and that the complaint had issued after the' expiration ofsaid 4 years.'The motion was denied.Respondent's counsel further moved todismiss the complaint on the ground that the funds of the Board should not be usedto hear this case!This motion was denied.During the course of examination of the witness Heppe, Respondent's counselmoved to dismiss the complaint as to Heppe on technical grounds' The motionwas denied.At the conclusion of the Government's case, counsel for the Respondent moved todismiss the complaint on the ground of failure of proof.The undersigned denied:The motion at the close of the Government's case was also based on a claim of right,presumably under Section 203.15 of the Board's Rules which provides for 10 days'noticeafter service of the complaint.The undersigned does not regard the amendment to thecomplaint made in this case as necessitating a continuance.5The undersigned stated that this meant that the Respondent not only could call addi-tional witnesses or introduce documentary evidence but could call the same witnesses totestifyfurther on any matters which Respondent found had not been covered.The Re-spondent's counsel said this was not satisfactory and asked for a continuance while itappealed the Trial Examiner's ruling to the Board.The Trial Examiner then gave theRespondent's counsel 30 minutes within which to send a request to the Board for leaveto appeal, pending reply to which the hearing proceeded.Leave to appeal was denied bythe Board.ICounsel for the Respondent apparently assumed that,since the protection afforded toemployees of the merged carriers was limited to 4 years from the date of approval of themerger, the remedy for violation thereof was also limited to the same period.A similarmotion was made by the Respondent and denied by the undersigned inMatter of WesternUnion Telegraph Company,Case No. 2-T-6.The undersigned has explained his reasonsfor denial of said motion in his Intermediate Report in that case.Respondent's counseldid not, in his motion, reiterate the ground advanced in the answer, 1. e., that more than6 months had elapsed between the time of the alleged violations and the issuance of thecomplaint [filing of the charges?].However, the undersigned will here state such groundiswithout merit for the reasons more fully set forth in the said Intermediate Report inCase No. 2-T-6.Matter of Bernard Fisch et al., d/b/a Union Products Company, 75N. L. R. B. 591;N. L. R. B. v. Brozen,166 F. (2d) 812 (C. C. A. 2), 21 L. R. R. M. 2430.9The motion was first directed to discretion and then on the claim that the Appropria-tionsAct of July8, 1947,limited the use of the Board's funds.The motion was denied onboth grounds.9 It is not clear whether Respondent'smotion was made on the ground that Heppe hadnot signed the charge, that there was a variance between the charge and complaint, orthat there was a variance between the charge and the testimony of Heppe.But all of suchgrounds are without merit. WESTERN UNION TELEGRAPH COMPANY243the motion without prejudice to the Respondent to make a similar motion at theclose of the hearing.Before putting in its case, the Respondent requested a right to submit anamended answer, not merely to amend its existing answer 1° This motion wasdenied on the ground that it was unnecessary, but the undersigned stated that thedenialsof the existing answer would be taken as denials of the allegations of thecomplaint as amended, that the Respondent could put in any affirmative defense,it had, whether pleaded or not, and that the Respondent would be permitted at theclose of the case to amend its answer to conform to the proof.Respondent's coun-sel then stated that he was making a protest against proceeding with the Re-spondent's caseand moved that the Board set aside the entire proceeding andordera new hearing.This motion was obviously not directed to the Trial Exam-iner in viewof hisprevious ruling that the Respondent should proceed.Themotion, therefore, was not ruled on by the Trial Examiner and it will be referredto the Board when and if this matter comes before it in due course.Respondent's counsel next moved for a severance of Case No. 4-T-4 which in-volves Heppe.The motion was denied.Respondent's counsel then moved that all direct testimony in response to ques-tionsof Union's counsel be stricken on the ground that under Section 202.10 of theBoard'sRules which reads in part : "The Board's attorney has the burden of proofof violations of . . . Section 222 (f) of the Telegraph Merger Act." 11 The motionwas denied.At the close of the evidence, G. C. counsel moved to amend the complaint toconform to the evidence as to informal matters.This motion was granted.TheRespondent again moved to dismiss the complaint on the ground that the Govern-ment had not sustained the burden of proof and had failed to prove all its conten-tions in the complaint.The undersigned reserved ruling on this motion. It isnow granted in part and denied in part as hereinbelow indicated.At the request of counsel, the undersigned fixed the time for filing of briefs andfor oral argument conditionally on there being no application by the Respondentfor further hearing.A time was also fixed within which the Respondent mightapply for a further hearing.That time elapsed with no request by theRespondentfor further hearing.'Oral argument by G. C. counsel, the Union, and the Re-spondent was heard by the undersigned at Washington, D. C., on March 16, 1948.Briefs have been filed with the Trial Examiner by the Respondent and by theUnion.Upon the entire record in the case and upon his observation of the witnesses,the undersigned makes the following :10The requestfor permission to file an amended answer was accompanied by remarksof Respondent's counsel indicating that hewanted time to reviewthe defense before filingsuch anamendedanswer,and appearedto the undersigned to be another device to get acontinuance."Rule 202.10 in paragraph (b) provides: "Every party has the right to present hiscase ordefense byoralor documentary evidence, to submit rebuttal evidence, and to con-duct such cross-examination as may be required for a full and true disclosure of the facts..'Rule 203.8 reads in part : "The term `party' as used hereinshall mean . . . anyperson named or admitted as a party . . . in any Board proceeding, including without limi-tation, any person filing a charge . .Under Rule No. 203.1 the term "person" Includes,as under Section 2 of the LaborManagementRelations Act, 1947, "labor organizations."12During oral argument, counsel for the Respondent stated that he had waived thisprivilege. 244DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACT1.THE CONSOLIDATED OR MERGER COMPANIESThe Respondent is a New York corporation, having its principal office in NewYork City. It is engaged in the reception and transmission by telegraph and cableof intrastate, interstate, and international communications throughout the UnitedStates and foreign countries.Postal, a New York corporation, until October 7, 1943, had its principal officein New York City. Prior to that date it was engaged in the reception and trans-mission by telegraph and cable of intrastate, interstate, and international com-munications throughout the United States and foreign countries.On September 27, 1943, the Federal Communications Commission, pursuant toa written agreement between Respondent and Postal and in accordance with theprovisions of the Act, entered an order approving a consolidation or merger of theRespondent and Postal, and thereafter, on October 7, 1943, the Respondent ac-quired the properties, facilities, equipment and holdings of Postal.Since the.lat-ter date, the Respondent has operated said properties, facilities, equipment andholdings, together with its own properties, facilities, equipment, and holdings as aconsolidated or merged carrier within the meaning of the Act.II.THE EMPLOYEES INVOLVEDB. D. Wilson,James F. Powers, and Henry P. Heppe were in the employ ofthe Respondent on and before March 1,1941,and at the time of approval of themerger.Robert M. Cilley was in the employ of Postal on and before March 1,1941,and at the time of approval of -the merger. Each was employed at a rateof less than$5000 per annum and each continued in the employ of the Respond-ent after the date of the merger.III.THE FACTS CONSTITUTING THE BASIS OF COMPLAINT(a)The facts regarding furloughEach of the employees named in the complaint was employed by the Respond-ent, after the merger, as a commercial representative.At the time of the events,hereinafter related, commercial representatives were covered by a collectivebargaining agreement, effective April 1, 1946, between the Respondent and theUnion.On about November 4, 1946, the Respondent decided to reduce the numberof commercial representatives.On that day, Bruce Allen, Philadelphia divisionalsuperintendent of the Respondent, called in representatives of the Union andnotified them of the Respondent's intent to reduce the number of commercialrepresentatives and stated that the Respondent would put into effect the me-chanics of the furlough force reduction provisions of their contract and thatcertain men, therefore, would receive furlough notices."The union representa-tive, Charles Stratton, protested that a furlough of such employees without their.consent would be a violation of the Act and that the Union as bargaining agentfor these men did not consent to it. Allen said that it was not the Respondent'sintention to sever anybody from the service, that it was simply a question ofdown grading by the force reduction method. Allen's statement had referenceto the bumping process provided for under the Union's contract, under the pro-"Present at this time were LaBrum, president of the local of the Union, Stratton, the-local's vice president, Allen,Harold Baker,Respondent's city commercial manager,Edward;filament, sales manager,and perhapsanother. WESTERNUNION 'TELEGRAPH COMPANY2415,vibiori's'bf1wliich-1tWisne`deasary'to gi've"an emphoyee''15 `days'`noti'ce' of,lay-off'1,Ito«put"the"emplroye`e in'afpositioii to''eaer`cise'his 'seniority rights3`'The uni'on'''representatives especially objected to down grading of ratings(rates of pay)because similar ddwn ^grarll"n'g'oE'pdeitioi^s`'hadoc'curred In'othter"cities'in' theeastern division with no accompanying reduction in ratings; -so they asked Allento defer any action on down grading of ratings until they,had had a chanceto consult with their national officers.Allen had the furlough notices readyto deliver to the affected, employees.16Stratton objected to these being givento the employees for signature since their signing them would be construable asconsent.Allen asked if they would be accepted if the bottom part of the notice,containing the space for signature,were cut off.Stratton-said they would beaccepted under protest.The notices,filled out and signed by Allen, were deliveredto the four employees,Wilson, Powers, Heppe, and Cilley, that evening. Furtherdiscussion of the matter was deferred.About 10 days or 2 weeks later the same parties, with the addition of Heppe,as a union steward, met, and the Union was asked if it accepted the reduction.The union representatives said they considered such reduction accomplished bymeans of furlough to be a violation of the Act, that they would not bargainabout the matter, and that any action taken by the Respondent would be' overthe Union's protest.Allen asked the Union to make some suggestion of whatmight be acceptable in the way of down grading and suggested that they couldalways handle as a grievance any amount of reduction that was unsatisfactory.But the Union would not agree to any reduction. The matter of bumping wasdiscussed.The Union asked if the Respondent had any specific jobs in mindand the Respondent replied that it did not, that the employees would have tobid in where they were best fitted and where their seniority would take them.Heppe asked specifically if the Respondent had anything in mind for him -inview of the fact that he had had no experience as a branchmanager (as theother three commercial representatives had).He received a negative reply.The meeting concluded -with an arrangement for the affected individuals tomeet with Harold Baker, the city commercial manager, to see what jobs themen might bump into.Within the next few days Stratton accompanied Powell, Wilson, and Cilleyindividually in meeting with Baker.Each bid into a branch manager job at alower rate of pay than that enjoyed as a commercial representative.The ques-tion of whether this rate was lower than that received by them at the timeof the approval of the merger will be considered in a subsequent portion ofthis report.None of these three men lost any time from work, and their payas-commercial representatives was continued until they were placed in theirjobs as branch managers.16Stratton explained to Heppe the mechanics of bumping.Heppe said, accord-ing to Stratton, "I have never worked in a branch office, so where would I bumpto, a messenger boy?" Stratton talked to Baker about Heppe and asked whata man would do who had not been in the position of branch manager before.Baker said that the thing to do was to get together and decide what they woulddo with him if he decided to bid into the branch manager' job.Baker offered no'-A question existed as to the applicability of these provisions of the'contract to em-ployees employed before March 1, 1941.isA blankcopy of such furlough notice is set forth in Appendix A.l'The furlough notice was effective on November 19, 1946.Powers_and'Wilson wereplaced by that date, Cilley was placed a few days later.He waspaid at the commercialrepresentative rate until that date.844340-50-vol. 83-17 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuggestionother than this.At the endof the effective day of the furloughnotice,November19, 1946, Heppe left and did not return.He did not bid onany other job.On November 21,1946, Allen wrotethe following letter to Heppe :DEAR Mn.HEPPE :On November 4 you were notified that, because of decreased work in thecommercialrepresentative classification, you would, as of November 20, besubject to the force reduction provisions of the A. F. L. contract.The noti-fication form did not specifically cover the employes' protective features ofthe Communications Act of 1934, as amended, nor the employes' rights underthe existing A. F. L. contract.However, before the notices were issuedto you and others, the entire matter was reviewed with the union and therights of the employes were fullydiscussed.The union was given to under-stand that in no way did this form interfere with the exercise of the em-ployes' rights under the contract or under the law.Later, the matter wasagain discussedin your presence with the union and the employes' rightswere again clearly outlined.As evidence that there was no misunderstand-ing inthe matter, the other four affected employes who receivedsimilarnotices simultaneouslywith yours have exercised their seniorityrights underthe contractand arenow at work in positions to which they have advanceda right byreasonof seniority.We have not received from youan expressionof your intentions.Youraction implies your consent to voluntarily accepting the furlough.Thisleavesus inthe position of not definitely knowing whether you have electedto accept the furlough.You realize that you are doing so voluntarily andwithout any compulsion.The company stands ready to offer you employ-ment in accordance with its obligations under the Communications Act of1934,as amended,and in accordance with the provisions of the A. F. L.contract.In the circumstances, should you desire, after further reflection, to exer-cise your seniority rights, please let us know.A copy of this letter is being sent to the local union office.Yours very truly,s/B. R. Arr.EN,Superintendent.Heppe saw the copy of this letter which had been sent to the union office.Correctly assuming that the one addressed to his house was the same, he didnot then open it, and neither he nor anyone on his behalf answered the letter.He was never re-employed by the Respondent.(b)Contentions of parties respecting furloughs; conclusionsG. C. counsel and union counsel contend that the conduct of the Respondent inresorting to furlough procedure in an effort to reduce the size of the sales forceand to effect demotions was a violation of Section 222 (f)(1) and(7))of theAct1'Specifically,it is claimed that the issuance of furlough notices to each17 Section 222 (f)(1) and(7) are as follows:(1)Each employee of any carrier which is a party to a consolidation or mergerpursuant to this section who was employed by such carrier immediately preceding theapproval of such consolidation or merger,and whose period of employment began onor before March 1, 1941,shall be employed by the carrier resulting from such con-solidationormerger for a period of not less than four years from the date of the WESTERNUNION .'ELEGRAPH COMPANY247of the four'employees was a violation of the provisions of subsection (7) pro-hibiting for 4 years the furloughing of any employee employed before March 1,1941, without his consent. It is further contended that neither the employeeshere involved nor the Union on their behalf consented to the furloughs. Theacceptance under protest of branch manager jobs by three of these employees, itis claimed, merely goes in mitigation of damages, presumably in the same senseitwould if they had procured employment elsewhere upon being furloughed.The Respondent contends that since Powers, Wilson, and Cilley were neverout of employment they were not in fact furloughed, that "furlough,"as usedin the Act, is synonymous with "lay-off," that demotions as such are not pro-hibited by the Act, that the Union by its contract of April 1, 1946, consented toand made necesary the use of the furlough procedure for demotions, and thatHeppe consented to his furlough by failing to apply for any other job with theRespondent.In meeting the Respondent's argument that the Union by its contract consentedto use of the furlough procedure to effect demotions, the Union points to clause24 (a) of its agreement which reads:Article 24Force ReductionGENERAL(a) Each employee of the Company whose term of employment beganon or before March 1, 1941, shall not be subject to force reduction, or havehis compensation reduced, in any manner contrary to the provisions of Sec-tion 222 (f) of the Communications Act of 1934, as amended, March 6, 1943.The Respondent rejoins that this clause merelymeans that the Respondentwould not violate Section 222 (f) of the Act. But, itargues,Section 222 (f),mentioned in Article 24 (a) of the contract, contains not only paragraphs (1)and (7), relied on by the Union, but also paragraph (9) which reads in part:...Notwithstanding any other provision of this Act, any agreement notprohibited by law pertaining to the protection of employees may hereafterbe entered into by such consolidated or merged carrier and the duly au-thorized representative or representatives of its employees selected accord-ing to existing law.Thus, the Respondent's argument continues, the parties, in conformity with theAct, made an agreement which permits, and provides the mechanics for, demo-tions and reductions in salary. This agreement tl)e Respondent claims itfollowed.The Union surrejoins that the obvious purpose of including clause 24 (a) inthe contract was to indicate that the Union wanted to avoid the very contentionapproval of such consolidation or merger, and during such period no such employeeshall,without his consent,have his compensation reduced or be assigned to workwhich is inconsistent with his past training and experience in the'telegraph industry.(7)No employee of any carrier which is a party to any such consolidation ormerger shall,without his consent, have his compensation reduced, or (except as pro-vided in paragraph(2) and paragraph(8) of this subsection) be discharged or fur-loughed during the four-year period after the date of the approval of such consolida-tion or merger.No such employee shall,without his consent, have his compensationreduced, or be discharged or furloughed, in contemplation of such consolidation andmerger,during the six-month period immediately preceding such approval.Paragraph(2) and(8) of subsection(f) are inapplicable here. 248,.;DECISIONS. OF NATIONAL LABOR RELATIONS BOARDthat the Respondent now makes-that the contract was, a waiver ,of certain,,,benefits conferred,by the Act.To unravel the, tangled skein of these arguments it will be desirable to startat the end,and work back.Assuming, without deciding,,that subsection (f) (9)of Section 222 of the Act permits the Union for the employees to agree to, waivers.of protective provisions pf the, Act, the, undersigned finds that Section-24 (a)tive period of the Act, the furloughing of employees who were employed, priorto,March 1, 1941. If Article 24 (a) of the contract had included reference to.paragraphs (1) and (7) of subsection,(f) of Section 222 of the Act, no questioncould have been made of the meaning of this clause. But even as the clausereads; it is obvious that it refers to Section 222 (f) of the Act for its provisionsprotecting employees against furlough and reduction of compensation ratherthan to other provisions of subsection (f).Aside-from the question of consent, the contract is of no, concern in these pro-ceedings;so-no.determination will be made as to whether or not the Respondent, +in any way violated its agreement with the Union by, the manner in which re-ductions in compensation or demotions were accomplished. It is necessary onlyto determine whether or not the Respondent furloughed the four employees inviolation of the Act.The Act does not prohibit demotions or reassignments ofemployeesif they areassignedto work which is not inconsistent with their pasttraining and experience in the telegraph industry. It does prohibit furloughs.Whatever meaning may be given to the word "furlough" in the collective bar-gaining agreement,as used inthe Act "furlough" obviously means "lay off."This being so the giving of a furlough notice to an employee would not in itselfbe a violation of the Act if the employee were not actually laid off pursuantthereto.Counsel for the Union argues that, since the Respondent could not,of the furlough force reduction provisions of the contract as to them. Thisargument supports a charge of violation of the contract, not a violation of theAct. , For the purposes of this case, it is immaterial how the Respondent de-moted employeesas long asit did not violate the Act.Since the Respondent didnot in fact furlough (lay off) Powers, Wilson, and Cilley, it necessarily did notfurlough them in violation of the Act.Heppe's situation is different.The Respondent did not demote or reassignhim.The Respondent contends that it had no more intent to lay off Heppe thanany of the others, but that Heppe would not "play ball," that under the contractit could nDt demote him without giving him a furlough notice, and that aftergiving him such notice it could not reassign him until he bid into some otherjob and his seniority rights to such job were agreed on with the Union.Whetheror not the Respondent's interpretation of the contract requirements are correct,the Respondent under the Act had no right to lay a man off for refusing to take theinitiative in a reassignment or demotion.The Act requires the Respondent togive employment to each employee employed before March 1, 1941, for a termof 4 years from the date of approval of the merger. This places upon the Re-spondent the burden of assigning jobs to such employees. If the Respondentcould not demote or reassign a man without violating the contract, a premise notclearly established, then the contract would act as a bar to such demotion orreassignment.There is nothing in the Act that prohibits the making of a con-tract which precludes the Respondent from demoting or reassigning certain em-ployees.However, what the contract did or did not permit is immaterial here. WESTERN' UNION' TELEGRAPH COMPANY249Since the Respondent failed to furnish employment to Heppe and gave effect toits furlough notice, it did furlough him in violation of the Act.The Respondent contends, however, that it did offer Heppe employment in itsletter of November 21, 1946.Read in context with the whole letter and in thelight of the events preceding it, the offer in the letter-"The company standsready to offer you employment in accordance with its obligations under the Com-munications Act of 1934, as amended, and in accordance with the provisions 'ofthe A. F. L. contract"-means no more than that, if Heppe would take theinitiative in bidding on a job, the Respondent would then determine what couldbe done.This is not tantamount to giving him employment consistent with hispast training and experience in the telegraph industry. If the Respondent couldnot find another job for Heppe which was consistent with his experience, it wasobliged under the Act to keep him employed in the same position.Since the undersigned has found that the Respondent furloughed only Heppein violation of the Act, the Respondent's motion to dismiss the complaint` isgranted 'to the extent that it alleges that Powers, Wilson, and Cilley were fur-loughed or discharged in violation of the Act and is denied as to the allegationthat Heppe was furloughed or discharged in violation of the Act.(c)Facts regarding reductions in compensationAt the time of the approval of the merger Cilley was employed by Postal as acity sales manager on a 39-hour-a-week schedule. After the merger, he became acommercial representative.At that time Powers and Wilson were commercialrepresentatives with the Respondent.Their usual hours, and Cilley's after themerger, were 381/2 hours a week except in the summer when they'were 38.Thesehours varied some, because commercial representatives had to take special as-signments about six times, more or less, during the year, and such assignments re-quired them to put in extra hours beyond 381/2 18 In return for the time theyworked beyond their customary hours, they were, before the 1946 union contract,allowed compensatory time off, but no record was kept of their hours and noeffort was made to balance accurately their extra time and their compensatorytime.Commercial representatives were all carried as exempt from the provisionsof the Fair Labor Standards Act and were not normally paid for overtime. Atthe time of the approval of the merger and thereafter, they were paid a weeklysalary regardless of the time put in.On the Respondent's records an hourlyrate was. however, shown for commercial representatives.According to pay-roll records in evidence, it appears that the hourly rate for commercial represent-ativeswas initiated in about 1941.Before that, commercial 'representativeswere carried at'a monthly or weekly rate.Although their customary schedulewas 381/z hours per week, their hourly rate was carried on the same 48-hour basisas employees whose weekly schedule, before the date of the Fair Labor Stand-ards'Act, had actually been 48 hours.After thepassage ofthat Act, the latteremployees had their schedules reduced so that, with time and a half pay for hoursin excessof those fixed in that Act, they continued to receive the same weekly,pay-as they had received before for 48 straight time hours. 'The "48" used for1eHeppe, who is not involved in the complaint, of reduction in compensation,had, about25 special assignments during the year which required extra hours'work.'But'-he wasallowed compensatory time off; and twice during his, period-of employment when he hadexceptional matters, to cover, and had put, In,25'and 48 hours extra,he was paid for hisextra hours. 250DECISIONS OF NATIONALLABOR RELATIONS BOARDestablishing an hourly rate for the commercial representatives had no such rela-tion to their actual working hours and was, therefore, an arbitraryflgure.10In November 1946, when Wilson, Cilley, and Powers were demoted to branchmanagers, the hourly rate of pay of each was reduced. They were no longerexempt from the provisions of the Fair Labor Standards Act ; so they becameentitled to time and a half for all time worked in excess of 40 hours per week.The customary week for branch managers was 451/3hours.The 5% hours inexcess of 40 hours, paid for at the rate of time and a half, is the equivalent of8 hours straight time ; so as branch managers they received the equivalent of 48hours' straight time pay for 45% hours' work. Of course if they worked morethan 45% hours they were paid accordingly on an hourly basis.As a result of their demotions, the three men received less than they had beenreceiving as commercial representatives, but their weekly and hourly pay ascalculated by the Respondent on a 48-hour basis was still more than the weeklyand hourly pay they had received on the date of the approval of the merger, thedate on which a floor was placed under their compensation by the Act.(d)Contentions and conclusions as to reduction in compensationIndependently of the furlough question, no claim is made that the reductionin compensationfrom that which the three men were gettingas commercialrepresentatives before November 19, 1946, to the compensation they received asbranch managers was a violation of the Act. It is agreed that the reduction incompensation prohibited by the Act is a reduction below the compensation beingpaid to each employee on September 27, 1943, the date of approval of the merger.Since the weekly compensation and hourly rate (as shown by the Respondent'srecords) for the three employees on September 27, 1943, was not more than theircompensation after their demotions in November 1946, the Respondent contendsthat the employees have not had their compensation reduced in violation of theAct..G. C. counsel and counsel for the Union, on the other hand, contend that weeklycompensations should not be the basis for comparison, since the workweek ofcommercial representatives was shorter than that of branch managers, and there-fore weekly compensations do not reflect the real wages of the employees.Fur-ther, they contend that the hourly rate shown on the Respondent's records forthese men asof September 27, 1943, was not the true hourly rate.They claimthat the September 27, 1943, earning rate of Powers and Wilson should be cal-culated by dividing their weekly compensation by 381/2, and Cilley's by 39, theirordinary and customary weekly hours in September 1943, and that the hourlyrate thus obtained should be compared with their regular hourly rate after theirdemotions.Thus calculated, their compensation would be found to have beenreduced.The Respondentarguesthat it is impossible to fix an exact hourly rate foremployees such as commercial representatives who are exempt from the pro-visions of the Fair Labor Standards Act, and that only weekly compensation19 Cilley was carried on Postal records as on a 433,E-hour week although he testified thathis customary hours were from 9 a.m. to 5 p. in. Monday to Friday and 9 a. M. to 1 p. in.on Saturday,which would be 39 hours excluding lunch hours Monday to Friday.Hishourly rate on the date of approval of the merger was $1.0418 and his weekly compensa-tionwas $46.88. ' (This is without a "party increase adjustment.")Cilley's pay-rollcontrol card at Postal shows that his hourly rate was changed from a 48-hour basis toA 433,§-hour basis as of August 10,1942.In March 1946 be'returned from military servicewhich he had entered on November 6, 1943.On his return,his rate was left unchangedbut his compensation was readjusted on a 48-hour basis,thus increasing his weekly pay. WESTERN UNION TELEGRAPH COMPANY251should be compared.This argument is based on the premise thatcommercialrepresentatives are not on a schedule of a fixed number of hours per week,inasmuch as they are required to put inas much timeas the job requires.Evi-dence of special assignments after customary hours and other deviations in timeschedule are pointed to as supporting this argument.Becauseno overtime pay was given employees exempt from the provisions ofthe Fair Labor Standards Act, and since they were not docked for being late orabsent with permission, the hourly rates given them by the Respondent are oflittle significance.Such employees are, for all practicable purposes, on a weekly,not an hourly, pay basis. But branch managers, on the other hand,are on anhourly rate, and if any comparison is to be made between the compensation ofbranch managers and that of commercial representatives, their rates of com-pensation must be reduced to a common denominator.The Respondent contendsthat weekly compensation is the proper basis of comparison.But weekly com-pensation fails to take into account the amount of time worked to earn theweekly pay. It would be possible, of course, to compare the weeklyearnings ofthe employee as a branch manager at his hourly rate for the first 38% hours ofhis workweek with his weekly pay as a commercial representative. But thiswould disregard the fact that branch managers get time and a half after 40hours,"and, on a 45%-hour a week schedule, they benefit financially by the addi-tional hours.The hourly rates used by the Respondent would notbe a commondenominator in view of the fact that, for commercial representatives, the hourlyrate was based upon an arbitrary figure of 48. The Union and G.0. counselsuggest a comparison between the hourly rate used for branchmanagers andan hourly rate for commercial representatives determined by dividing theirweekly pay by the number of hours they customarily worked. That would de-termine the true hourly rate for commercial representatives, but the hourly rateused by the Respondent for branch managers would be their true rate only forthe first 40 hours.After that their rate of earning is 50 percent higher.The undersigned believes that the only satisfactory solution will be to com-pare the actual rate of earning in each job, by computing it on a basis of thenormal workweek of each 2° The recorded hourly rate of Powers and Wilson asof September 27, 1943, will therefore be multiplied by 48, and the product willthen be divided by 381/2; in the case of Cilley, his hourly rate will be multipliedby 43% and the product divided by 39. The quotient thus obtained will becompared with a figure obtained as follows: The hourly rate shown on therecordsfor each of the three men in their jobs as branch managers will bemultiplied by 48 and then divided by 45%.By this! formula the earning rates of the three men, including retroactiveincreases, are approximately as follows :Commercial representa-tives, September 1943Wilson -------------------------------------Powers-------------------------------------Cilley--------------------------------------Branch managers,November 1946Respondent'srateActual rateRespondent'srateActual rate1 141 421.351.431 111 381.231.301.04181.211.261.3330The fact that commercial representatives may have had irregular hours occasionallyis no obstacle,because extra hours were more or less balanced by compensating time offand there was not much deviation from the customary 38%-hour week. ; 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDWilson-------------------------------------Powers-------------------------------------Oilley------------------------------------- -Commercial representa-tives, September.1943Branchmanagers,,April 1947 -Respondent'srateActual rateRespondent'srateActual rate1 141 421.401.481.111.381.281.361.04181.211:311! 39Gilley, was restored to the position of commercial representative on May 27,1947.The other two remained branch managers until after September 26, 1947,the expiration date of the period of protection provided by the Act.From theforegoing it appears that the only one who suffered a reduction in compensationbelow that guaranteed by the Act was Powers.As in the case of the furlough issue, the Respondent argues that the Union, byits contract consented to the use of the down-grading system and so incidentallyconsented to reductions in compensation where it was necessary to down gradean employee.The undersigned has already found that Section.24 (a) of theUnion's contract negatives any such consent.. Neither the Union nor the em-ployees consented to the reduction.-,In September 1946 and in July, 1947 the: Respondent and the Union came toagreement on seniority and rate of,pay after certain increases were given.Oneraise was 5 cents per hour, the other, 13 cents.The Respondent points to, thefact that each of these men got such, hourly increases multiplied by 48 andargues that the Union therefore consented to the use of that rate and cannot askthat the rate be computed on a basis of 381/2 instead of 48. Since the Respondent's—records were already established on a .basis of 48, there was no occasion for theparties then to think in any other terms.Had they, dealt on a basis of 381/2 forcomputing hourly rates, the increase asked by the Union or granted by the Re-spondent might have been larger. , Moreover, use of the- Respondent's recordedrates as,a basis, for reaching agreements on raises, is unrelated to the matter ofdetermining true earning rates for comparative purposes to see whether the Acthas been violated..,The decrease in compensation ,was not one agreed to by theUnion but was one, for which the Respondent assumed sole responsibility. Inmaking it, the, Respondent was obliged to give effect to the provisions,of the Act,.for the,,benefit of the, employees. - In respect, to Powers they] failed to do, that..By,reducing his compensation below, that which,-,he, had on September 27, 1943,the Respondent has violated Section 222 . (f) (1) , and (7) of the Act. ;The,Respondent's motion to.dismilss, the, complaint with respect to, the, allegation ofreduction in compensation is granted except as,tu Powers.IV. THE REMEDYThe undersigned has, found that.the Respondent has violated the Act, first,by furloughing Heppe and, second, by reducing the compensation of Powers.If Heppe had not been, wrongfully furloughed, he might still be employed, andhe might have benefited - by- certain_ privileges- and.-immunities-existing at theexpiration date of the.protective period of the Act, September 26, 1947. In,order,therefore, to restore,Heppe to thei1situation he would have been in but for theillegal furlough, the Respondent should offer him reinstatementand should21Although the Respondent would have, been,free to discharge Heppe on or after,,§gptem-ber,`'27,.'1947,there isnothing, in the evidence to ,warrant a presumption that he would'have"been discharged.or 'furl'oughed at, that ,time.The Lsituation,here is not unlike that WESTERN UNIONTELEGRAPHCOMPANY253accord him all the rights,privileges,and immunities which he was entitled tofrom November19, 1946, tothe date of the offer of reinstatement.In additionthereto, the Respondent should make Heppewhole by payingto him a sum ofmoney equalto that whichhe would have earned in the employment of theRespondentfrom November 19, 1946,to the date of the offer of reinstatement,less his net earnings elsewhere during that period.When Heppe was furloughed,he sought other equivalent employment and succeeded in getting a contract ofemployment early in 194722 but the employment underthatcontract did notcommence until April1, 1947.Between January and April 1, 1947, Heppe appar-ently made no effort to find other employment,for he testified that during, thatperiod he spent his time at home.Employment equivalentto that towhich Heppewas suited would have been virtually impossibleto procureon a temporarybasis.For this reason the undersigned concludes that Heppe did not wilfullyincur a loss by failing to seek work in the 3-month interval.Since Powers' real,compensation was, in 1946,reduced below the real com-pensation which he was earning in September 1943 in violation of the Act, theRespondent should make him whole by paying him the difference between hisreal earning rate as of September 27, 1943,and his real earning rate after hisdemotion in November 1946 for the period from November20, 1943,to September26, 1946,both inclusive,determined in the manner illustrated in the next pre-ceding section of this report.Upon the basis of the foregoing findings of fact and upon the entire recordin the case,the undersigned makes the following:CONcwsloNs OF LAW1.The Respondent,Western Union Telegraph Company,is a merged carrierwithin the meaning of Section 222 (a)(4) of the Act as a result of its havingacquired on October 7, 1943,the properties,facilities,equipment,and holdingof Postal Telegraph Cable Company in a merger or consolidation approved onSeptember 27, 1943,by the Federal Communications Commission.2.The four employees named in the complaint are employees whose rights,,privileges and immunities are guaranteed by Section 222 (f)(1) and (7) ofthe Act.3.By furloughing Henry P. Heppe on November 19,, 1946,the Respondent has,in violation of the Act,deprived him of the rights, privileges and immunitiesguaranteed him by Section 222 (f)(1) and(7) of the Act.4.By-reducing the compensation of James F. Powers below that guaranteed,by the Act,between November 20, 1946,and September .26, 1947,the Respondenthas, in violation of the Act,-deprived him of the rights, privileges,and immunitiesguaranteed by Section 222 (f)(1) and(7) of the Act.5.The Respondent has not, in violation of the Act,furloughed B. D. Wilson,James F. Powers,or Robert M.Cilley.6.The- Respondent has not,in violation of the Act,reduced the compensationof B. D.Wilson,Robert M. Cilley, or Henry P.Heppe, during their employment.arising inMatter of EdwardG.Budd Manufacturing Company,66 lQ.L.R'13'.612,,affirmed 162 lr'. (2d) 461(C. C. A. 6),where'" cider for reinstatement of a'foieumanwaeleft in'effect by the Supreme Court althougli'theWagner Act, under which the'rightsof foremen were protected,had been superseded by the Taft-Hartley,Act, under whichtheir rights are not protected.332 U.S. 840,granting limited certiorari.-_,22Heppe testified that he,got this contract"shortly,after the end of the year.',,Theundersigned infers that it was made early in January 1947. 254DECISIONS OF NATIONALLABOR RELATIONS BOARDRECOMMENDATIONSUpon the basis of the foregoing,findings of fact and conclusions of law andupon 'the entire record in the case, the undersigned recommends that the Re-spondent,theWestern Union Telegraph Company,its successors and assignsshall :1.Offer Henry P. Heppe immediate and full reinstatement to his former orsubstantially equivalent position without prejudice to his seniority or other rightsand privileges.'2.Pay to said Heppe a sum of money equal to that which he would have earnedas a commercial representative with the Respondent from November 20, 1946, tothe date of the offer of reinstatement,lesshis net earnings u during saidperiod.3.Pay to'James F. Powers a sum of money equal to the difference between hisreal earning rate as of September 27, 1943, and his real earning rate on and afterNovember 20, 1946, for the period from November 20, 1946, to September 26,1947, both inclusive, using the formula set forth in Section III (d) above.4.Notify the Regional Director for the Fourth Region (Philadelphia, Penn-sylvania) ,in writing within ten (10) days from the date of receipt of thisIntermediate Report of what steps the Respondent has taken to comply herewith.It is further recommended that, unless on or before ten (10) days from thedate of the receipt of this Intermediate Report the Respondent notifies the saidRegional Director in writing that it will comply with the foregoing recommenda-tions, the National Labor Relations Board issue an order requiring the Re-spondent to take the action aforesaid.It is further recommended that the complaint be dismissed insofar as italleges that the Respondent in violation of the Act furloughed B. D. Wilson,James F. Powers, and Robert M. Cilley, and insofar as it alleges that the Re-spondent in violation of the Act reduced the compensation of B. D. Wilson,Robert M. Cilley, and Henry P. Heppe, during their employment.As provided in Section 203.46 of theRulesand Regulations of the NationalLabor Relations Board, Series 5, effective August 22, 1947, any party may, withintwenty (20) days from the date of service of the order transferring the case tothe Board, pursuant to Section 203.45 of said Rules and Regulations, file withthe Board, Rochambeau Building, Washington 25, D. C., an original-and sixcopies of a statement in writing setting forth such exceptions to the IntermediateReport or to any other part of the record or proceeding (including rulings uponallmotions or objections) as he relies upon, together with the original and sixcopies of a brief in support thereof ; and any party may, within the same period,file an original and six copies of a brief in support of the Intermediate Report.Immediately upon the filing of such statement of exceptions and/or b4iefs, theparty filing the same shall serve a copy thereof upon each of the other parties.Proof of service on the other parties of all papers filed with the Board shall bepromptly made as required by Section 203.85.As further provided in said Section203.46, should any party desire permission to argue orally before the Board,request therefor must be made in writing to the Board within ten (10) daysfrom the date of service of the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations,the findings,conclusions,recommendations and recom-L SeeMatter of The Chase National Bank oftheCity of New York, San Juan,PuertoRicoBranch,65 N. L. R. B. 827,for meaning of "substantially equivalent position."24Matter of Crossett Lumber Co.,8 N.L. R. B. 440,497-8. WESTERN UNION TELEGRAPH COMPANY255mended order herein contained shall, as provided in Section 203.48 of saidRules and Regulations, be adopted by the Board and become its findings, conclu-sions and order, and all objections and exceptions thereto shall be deemedwaived for all purposes.Dated April 26,1948.JAMES R. HEMINOWAY,Trial Examiner.APPENDIX AThe Western Union Telegraph CompanyNOTICE OF TEMPORARY DISCONTINUANCE OF EMPLOYMENTPlace--------------------------------------------- Date--------------------Name of employee-------------------------------- Title--------------------1.You are hereby notified of the temporary discontinuance of your employ-ment after--------------------------------------- on account of reduction offorce.2. In consideration of the fact that this termination of your employment isinvoluntary on your part, the continuity of your service will be protected, withinprescribed limitations, until such time as the Company may again have needfor your services and you re-enter its employ, but in no case does this protectionextend beyond two years.3. In the meantime you are free to engage in such other occupation as yourinterests may require.Should you be called upon to resume your employmentwith the Company, you are expected to report for duty within a reasonable time(fifteen days, under ordinary circumstances), failing which the continuity ofyour service will, be considered broken.4.While out of the Company's employ, you will not be eligible for benefitsunder the Employes' Benefit Plan.5.This form should be preserved until you are re-employed by the Company,when it is to be surrendered to the proper authority.6.You are handed two copies of this form. One copy, signed by the Employ-ing Official, requires no further entries and is to be retained by you.The othercopy is to be returned to the Employing Official and should be signed by youand contain all the information respecting addresses.The second address is foruse in case your present address should be changed.----------------------------------(Signature of Employing Official)Signature of employe------------------------------------------------------Present address----------------------------------------- Tel. No-----------Second address ------------------------------------------------------------Re-employed at---------------------------------- Date-----------------------------------------------------(Signature of Employing Official)